      Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________
KEITH FOLLWEILER

                Plaintiff,                                   CIVIL ACTION
        v.
                                                             No.

WOLTERS KLUWER HEALTH, INC.                                  JURY TRIAL DEMANDED

            Defendant.
______________________________________________

                                         COMPLAINT
        Plaintiff Keith Follweiler files this Complaint against Defendant Wolters Kluwer Health,

Inc., and in support thereof avers as follows:

                                 JURISDICTION AND VENUE

        1.      This Court has original jurisdiction over Counts I and II pursuant to 28 U. S. C.

§1331, in that these claims are based upon a law of the United States of America, the Age

Discrimination in Employment Act, 29 U. S. C. §621 (“ADEA”).

        2.      Venue is appropriate in this Court pursuant to 28 U. S. C. §1392(b) in that

Defendant has ongoing business operations in this District and the events giving rise to the claim

occurred in this District.

        3.      The amount in controversy exceeds $150,000.00, exclusive of interest

and costs.

        4.       Plaintiff has complied with the applicable administrative remedies by first filing

a Charge with the Equal Employment Opportunity Commission (“EEOC”) on February 5, 2021,

Charge no. 530-2021-02137, and simultaneously dual filing a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”) (Case no. unknown).
      Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 2 of 11




       5.      Plaintiff is filing this action in excess of sixty (60) days after the filing of his

EEOC Charge, the requisite period of time to proceed in federal court with claims under the

ADEA.

       6.      Plaintiff intends to amend this Complaint and assert causes of action for age

discrimination and retaliation under the Pennsylvania Human Relations Act, 43 P. S. §955(a),

(“PHRA”), upon receipt of applicable authority from the PHRC.

                                              PARTIES

       7.      Plaintiff Keith Follweiler (“Follweiler ”) resides at 1659 Victoria Circle,

Allentown, PA 18103.

       8.      Defendant (“Wolters Kluwer”) maintains a principal place of business at 2001

Market Street, Suite 5, Philadelphia, PA 19103.

       9.      At all times relevant hereto, Wolters Kluwer was acting through its agents,

servants and employees, who were acting within the scope of their authority, in the course of

their employment and under the direct control of Wolters Kluwer.

                                  FACTUAL BACKGROUND

       10.     Follweiler is 61 years of age.

       11.     Follweiler was employed by Wolters Kluwer for over 21 consecutive years.

       12.     Wolters Kluwer is a publisher of textbooks, reference tools and electronic

information for professionals and students in medicine, nursing, allied health and pharmacy,

which also provides clinical technology, research and safety solutions for clients that assists with

effective decision-making and outcomes across healthcare.

       13.     Wolters Kluwer has annual revenue of approximately $5.7 billion and over

19,000 employees worldwide.




                                                2
      Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 3 of 11




         14.   On July 7, 1999, Follweiler commenced employment with Wolters Kluwer as

Director of Marketing.

         15.   Four years later, in September 2003, Follweiler was promoted to Executive

Director of Marketing a position in which he served for nine years until October 2012.

         16.   From October 2012 to April 2014, Follweiler was Business Insights Manager.

         17.   As of April 2014, Follweiler became Senior Business Intelligence Manager; a

position in which he served for over six years.

         18.   On December 3, 2020, Follweiler was advised that his employment would be

terminated effective, December 31, 2020.

         19.   At the time of the termination, Follweiler was paid an annual salary of

$142,575.03, plus a bonus of approximately $10,000.00, and company sponsored employment

benefits.

         20.   Follweiler had a successful performance record and generally positive

performance evaluations during the first two decades of his career at Wolters Kluwer.

         21.   Three times during Follweiler’s career, he received the Wolters Kluwer “VIP”

award.

               A.     Kevin Ryan’s Hiring as Director of Business Intelligence

         22.   As of November 24, 2019, Follweiler began reporting to Kevin Ryan (“Ryan”),

Director of Business Intelligence (approximate age: 41), a new hire.

         23.   Two other employees also reported directly to Ryan; John Flynn (approximate

age: 24), and Vishal Singh (approximate age: 27).

         24.   Shortly after Follweiler began reporting to Ryan, Follweiler observed that he was

being treated much differently than his two substantially younger peers.




                                             3
        Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 4 of 11




        25.      Ryan also began to express a view of Follweiler’s work performance that was

totally inconsistent with previous assessments of Follweiler’s work.

        26.      Follweiler did his best to satisfy Ryan.

        27.      Ryan advised Follweiler that he would need to take on work previously performed

by John Flynn because Flynn was a recent Yale graduate, and he could not be doing the work

that was assigned to him.

        28.      Follweiler, who was very familiar with Wolters Kluwer’s workload expectations,

indicated that it was impossible for him to complete all the work that he had been assigned and

that he was overwhelmed.

        29.      On one occasion, Ryan also inadvertently indicated that Follweiler’s age was on

his mind when he referred to Follweiler as, “Papa.”

                 B.     Follweiler’s First Human Resources Complaint

        30.      By February 2020, it was clear to Follweiler that he was being treated differently

than substantially younger employees and harassed.

        31.      Pursuant to Wolters Kluwer policy, on February 10, 2020, Follweiler submitted a

formal complaint to Jenny Edwards (“Edwards”), Director of Human Resources Business

Partners, in which Follweiler he indicated that after seven years of dedicated service to his

department in good standing, he was being treated much differently than his two co-workers,

who were less than half his age, and who were being assigned a substantially lower volume of

work.

        32.      Edwards advised Follweiler that a Human Resources investigation would ensue,

and that Amanda Bialon (“Bialon”) of Human Resources was assigned to conduct the

investigation.




                                               4
         Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 5 of 11




         33.   On February 11, 2020, eleven (11) days after Follweiler filed his age

discrimination complaint, Director of Business Intelligence Ryan attempted to get Follweiler to

violate Wolters Kluwer data security policy and have Follweiler obtain for Ryan secure and

sensitive physician practice information for his "buddies", Scott Cole in Tulsa, OK and Arshiya

Sharafi in San Diego, CA.

         34.   The action that Ryan requested Follweiler to take is considered misconduct and

carries a penalty of termination according to the Wolters Kluwer By-Laws.

         35.   Follweiler did not provide Ryan with the information.

         36.   While Follweiler was not advised as to the substance of any investigation that

was presumably conducted by Wolters Kluwer, on February 28, 2020, Bialon advised Follweiler

that Ryan’s behavior was not discriminatory or harassment, but that the company “had a talk

with Kevin about the tone of his communication, which should improve.”

         37.   Ryan’s tone towards Follweiler never changed in the following months.

               C.     Follweiler’s 2019 Performance Review

         38.   The same day that Bialon advised Follweiler that she found no discrimination or

harassment, Director of Business Intelligence Ryan provided Follweiler with his 2019

Performance Review in which Follweiler was given an overall rating of “Needs Improvement”

(2.0).

         39.   The Performance Review was prepared and signed by Ryan, even though he was

only Follweiler’s supervisor for five weeks in 2019 (three weeks of which either Ryan or

Follweiler were on vacation).

         40.   In a 2019 Q3 performance check-in, two weeks before Ryan was hired,

Follweiler’s prior supervisor, Vice President Heidi Alexander, complemented Follweiler’s work




                                            5
      Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 6 of 11




and achievements for the year and said that he was on the path of success and that he had

assumed an extra workload in light of the many open positions in the Department.

       41.     Prior to the 2019 Performance Review, Follweiler consistently received a rating

of “Meets and Sometimes Exceeds Expectations (3.0) for all of his past years in the Department.

       42.     Follweiler prepared a detailed response to the 2019 Performance Review and

provided a copy to Bialon of Human Resources.

               D.     Follweiler’s 2020 Work Assignments

       43.     During the year 2020, Follweiler’s job description was changed three times

unknowingly to Follweiler.

       44.     When Follweiler became aware of the changes to his job description, he

questioned both Bialon and Ryan about the changes and forwarded the job description document

provided to him when he started in the position.

       45.     Neither Bialon nor Ryan provided an answer to Follweiler as to which job

description was accurate, and there was no explanation offered as to the new requirements that

were added.

       46.     On June 15, 2020, Follweiler was advised that there was a gap in his skills

“essential” to perform his duties in the Department and he was given a new assignment to

complete.

       47.     It was clear to Follweiler that Ryan did not expect Follweiler to complete the

assignment and acquire the new skills.

       48.     Bialon said a meeting would take place in two weeks to review Follweiler’s “gap”

and the assignment.




                                            6
        Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 7 of 11




        49.    Follweiler acquired the skills recommended and completed the assignment on

time.

        50.    The only review that Ryan provided of the 100-page document was, “It looks like

you did a good job”, and Bialon never followed up.

               E.      Follweiler’s Second Human Resources Complaint

        51.    Follweiler continued to be subject to the same unfair workload, criticism, and

harassment by Ryan, which Follweiler continued to believe was based on his age in that he was

being treated substantially different than his peers.

        52.    On May 7, 2020, Follweiler advised Bialon and Edwards of Human Resources

that the discrimination and harassment was continuing.

        53.    Follweiler was never advised of any investigation by Human Resources regarding

his May 7, 2020, complaint.

               F.      The September 3, 2020 Performance Improvement Plan

        54.    On September 3, 2020, Ryan issued Follweiler a 90-day Performance

Improvement Plan (“PIP”).

        55.    On September 8, 2020, Follweiler provided a response to the PIP, making it clear

that many of the criticisms and issues outlined in the PIP were unwarranted, however, Follweiler

stated that he would do his absolute best to attempt to comply with the PIP, which he largely

met.

               G.      Wolters Kluwer’s Termination of Follweiler’s Employment

        56.    On December 3, 2020, Follweiler was advised that his employment would be

terminated effective, December 31, 2020.




                                              7
      Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 8 of 11




       57.     Following the termination of Follweiler’s employment, Follweiler’s duties were

assigned to substantially younger employees.

       58.     In terminating Follweiler’s employment and continuing to employ two

substantially younger colleagues who reported to Director of Business Intelligence Ryan, whom

Ryan treated differently; Wolters Kluwer treated Follweiler differently than substantially

younger employees.

       59.     Despite the fact that Wolters Kluwer encourages employees to report perceived

discrimination at the workplace with the assurance that there will be no retaliation, Follweiler

was retaliated against for making good faith complaints age discrimination.

       60.     The proffered reason for the termination of Follweiler’s employment is pretextual.

       61.     Wolters Kluwer’s actions have been outrageous in that its motives and conduct as

set forth above are malicious, wanton, reckless, willful and oppressive.

       62.     Follweiler has sustained substantial damages as a result of Wolters Kluwer’s

termination of his employment in the form of lost wages, benefits and emotional distress.

                                            COUNT I

             VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT

                                    29 U. S. C. § 621, et. seq.

       63.     Paragraphs 1 to 62 are incorporated herein by reference, as if set forth in full.

       64.     Wolters Kluwer’s decision to terminate Follweiler’s employment and replace him

and/or assign his job duties to substantially younger employee(s) constitutes unlawful age

discrimination in violation of the ADEA.

       65.     Wolters Kluwer’s actions towards Follweiler were arbitrary and capricious, and

based on a discriminatory animus towards older employees in the workplace.




                                             8
       Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 9 of 11




           66.     Wolters Kluwer’s conduct is per se unlawful and constitutes unlawful age

discrimination in violation of the ADEA.

           67.     As a direct result of the aforesaid unlawful retaliation, Follweiler has sustained

permanent and irreparable harm.

           WHEREFORE, Plaintiff Keith Follweiler requests that this Court enter judgment in his

favor and against Defendant Wolters Kluwer Health, Inc., and that this Court enter a declaratory

judgment that Defendant’s actions complained of herein violate the enactments of the federal

legislature; and award Plaintiff damages exceeding $150,000.00, in the form of all compensation

and monetary losses, which he has been denied, including back pay, front pay, pre-judgment

interest; liquidated damages reasonable attorneys' fees, expert witness fees, costs, and all other

relief permitted by the Age Discrimination in Employment Act, and any other relief, which the

Court deems appropriate.

                                                COUNT II

                 VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT

                                        29 U. S. C. § 621, et. seq.

                                            RETALIATION

           68.     Paragraphs 1 through 67 are incorporated herein by reference as though set forth

in full.

           69.     On February 10, 2020, Follweiler engaged in protected activity under the ADEA

when he complained to Wolters Kluwer that he was being discriminated against due to his age.

           70.     On May 7, 2020, Follweiler engaged in protected activity under the ADEA when

he complained to Wolters Kluwer that he was being discriminated against due to his age.

           71.     Wolters Kluwer’s decision to terminate Follweiler’s employment constitutes




                                                 9
     Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 10 of 11




retaliation against Follweiler for reporting conduct which he reasonably believed to be age

discrimination.

       72.     As a direct result of the aforesaid unlawful retaliation, Follweiler has sustained

permanent and irreparable harm.

       73.     Wolters Kluwer’s actions towards Follweiler were arbitrary and capricious, and

based on a discriminatory animus towards older employees in the workplace who complained

about age discrimination.

       74.     Wolters Kluwer’s conduct is per se unlawful retaliation in violation of the ADEA.

       WHEREFORE, Plaintiff Keith Follweiler requests that this Court enter judgment in his

favor and against Defendant Wolters Kluwer Health, Inc., and that this Court enter a declaratory

judgment that Defendant’s actions complained of herein violate the enactments of the federal

legislature; and award Plaintiff damages exceeding $150,000.00, in the form of all compensation

and monetary losses, which he has been denied, including back pay, front pay, pre-judgment

interest; liquidated damages reasonable attorneys' fees, expert witness fees, costs, and all other

relief permitted by the Age Discrimination in Employment Act, and any other relief, which the

Court deems appropriate.



                                                      /S/ Andrew S. Abramson, Esq.
                                                      __________________________
                                                      Andrew S. Abramson, Esq.
                                                      Abramson Employment Law, LLC
                                                      790 Penllyn Blue Bell Pike
                                                      Suite 205
                                                      Blue Bell, PA 19422
                                                      telephone: 267-470-4742

                                                      Attorney for Plaintiff Keith Follweiler

Dated: July 12, 2021



                                             10
Case 5:21-cv-03090-JLS Document 1 Filed 07/12/21 Page 11 of 11




                              11
